    Case 19-45206-elm7 Doc 55 Filed 08/26/21                                      Entered 08/26/21 18:40:26                        Page 1 of 22




                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                FORT WORTH DIVISION

In re:                                                                 §      Case No. 19-45206-ELM7
                                                                       §
SYNERGY FABRICATION, INC.                                              §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 12/30/2019. The
        undersigned trustee was appointed on 12/30/2019.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $394,178.87

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $36,374.21
                          Bank service fees                                                                                         $4,645.47
                          Other Payments to creditors                                                                              $82,157.69
                          Non-estate funds paid to 3rd Parties                                                                          $0.00
                          Exemptions paid to the debtor                                                                                 $0.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of1                                                                          $271,001.50

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
    Case 19-45206-elm7 Doc 55 Filed 08/26/21                                      Entered 08/26/21 18:40:26                        Page 2 of 22


     6. The deadline for filing non-governmental claims in this case was 06/02/2020 and the deadline
        for filing government claims was 06/30/2020. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $22,958.94. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of
$22,958.94, for a total compensation of $22,958.942. In addition, the trustee received reimbursement
for reasonable and necessary expenses in the amount of $0.00, and now requests reimbursement for
expenses of $449.22, for total expenses of $449.22.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 07/22/2021                                                         By:       /s/ Shawn K. Brown
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                         Case 19-45206-elm7 Doc 55 Filed 08/26/21
                                                                              FORM 1
                                                                                    Entered 08/26/21 18:40:26                                                Page 3 of 22
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                           Page No:    1              Exhibit A
                                                                                         ASSET CASES

Case No.:                    19-45206-ELM                                                                                                            Trustee Name:                              Shawn K. Brown
Case Name:                   SYNERGY FABRICATION, INC.                                                                                               Date Filed (f) or Converted (c):           12/30/2019 (f)
For the Period Ending:       7/22/2021                                                                                                               §341(a) Meeting Date:                      02/26/2020
                                                                                                                                                     Claims Bar Date:                           06/02/2020

                                 1                                            2                            3                                4                         5                                         6

                        Asset Description                                  Petition/               Estimated Net Value                   Property                Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                                  Unscheduled              (Value Determined by                   Abandoned               Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                               Value                        Trustee,                  OA =§ 554(a) abandon.          the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

 Ref. #
1       JPMorgan Chase Bank Checking 1586                                            $0.00                                 $0.00                                           $0.00                                            FA
2       Home Savings Bank Simply Business Checking                            $32,706.18                           $32,706.18                                        $32,860.62                                             FA
        6582
3       Stride Bank, N.A. Checking 3365                                           $3,166.34                          $3,166.34                                        $2,528.17                                             FA
4       Hal Allen Family, LP                                                      $8,220.00                          $8,220.00                                             $0.00                                            FA
Asset Notes:      Credit applied to secured claim.
5       Accounts receivable 11a. 90 days old or less:                             $7,382.00                          $7,382.00                                             $0.00                                            FA
        face amount 7,382.00- doubtful or uncollectible
        accounts 0.00 = $7,382.00
6       11a. 90 days old or less: face amount 4,870.00 -                          Unknown                                  $0.00                                           $0.00                                            FA
        doubtful or uncollectible accounts 4,870.00 =
        unknown
7       Other inventory or supplies Inventory valued at                           Unknown                                  $0.00                                    $195,455.07                                             FA
        $900,000 - estimated re-sale value considerably
        less unknown
Asset Notes:      Proceeds received are a combination of Inventory of $102,980.69 and all other machinery and equipment $92,474.38. Schedules were ambiguous concerning the machinery and equipment
                  category.
8       Office furniture Furniture & Fixtures - assumed                           Unknown                                  $0.00                                       $2,007.00                                            FA
        by TRCG as part of the Lease Release unknown
9       Office equipment, including all computer                                  Unknown                                  $0.00                                      $1,003.00                                             FA
        equipment and communication systems
        equipment and software Copier - taken over by
        Hal Allen Family, LP, Landlord (Status
        Unknown) $3,500.00
10      Dodge Ram Truck - vandalized in mid-summer,                               Unknown                                  $0.00                                           $0.00                                            FA
        2019 $0.00
11      2-Trailers $0.00                                                          Unknown                                  $0.00                                      $9,000.32                                             FA
12     Tools - status unknown - valued at $24,512.98                              Unknown                                  $0.00                                           $0.00                                            FA
       $0.00
Asset Notes:      Included in asset #7
                                       Case 19-45206-elm7 Doc 55 Filed 08/26/21
                                                                            FORM 1
                                                                                  Entered 08/26/21 18:40:26                            Page 4 of 22
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                Page No:    2              Exhibit A
                                                                              ASSET CASES

Case No.:                  19-45206-ELM                                                                                        Trustee Name:                               Shawn K. Brown
Case Name:                 SYNERGY FABRICATION, INC.                                                                           Date Filed (f) or Converted (c):            12/30/2019 (f)
For the Period Ending:     7/22/2021                                                                                           §341(a) Meeting Date:                       02/26/2020
                                                                                                                               Claims Bar Date:                            06/02/2020

                               1                                 2                      3                              4                        5                                         6

                       Asset Description                       Petition/         Estimated Net Value                Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                       Unscheduled        (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                    Value                  Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

13      Welding Machines valued at $471,071.47 but              $250,000.00                     $250,000.00                                   $145,251.00                                             FA
        depreciated $250,000.00
14      Northwestern Mutual Life Ins policy            (u)            $0.00                          $82.72                                          $82.72                                           FA
15      Remnant assets                                 (u)            $0.00                       $5,000.00                                     $5,000.00                                             FA
16      National Tube Supply refund                    (u)            $0.00                         $990.97                                         $990.97                                           FA


TOTALS (Excluding unknown value)                                                                                                                                         Gross Value of Remaining Assets
                                                                 $301,474.52                   $307,548.21                                    $394,178.87                                        $0.00




     Major Activities affecting case closing:
                                       Case 19-45206-elm7 Doc 55 Filed 08/26/21
                                                                            FORM 1
                                                                                  Entered 08/26/21 18:40:26                                            Page 5 of 22
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    3              Exhibit A
                                                                                      ASSET CASES

Case No.:                  19-45206-ELM                                                                                                        Trustee Name:                              Shawn K. Brown
Case Name:                 SYNERGY FABRICATION, INC.                                                                                           Date Filed (f) or Converted (c):           12/30/2019 (f)
For the Period Ending:     7/22/2021                                                                                                           §341(a) Meeting Date:                      02/26/2020
                                                                                                                                               Claims Bar Date:                           06/02/2020

                              1                                           2                           3                                4                        5                                         6

                       Asset Description                                Petition/              Estimated Net Value                 Property                Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                Unscheduled             (Value Determined by                 Abandoned               Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                             Value                       Trustee,                OA =§ 554(a) abandon.          the Estate
                                                                                             Less Liens, Exemptions,
                                                                                                and Other Costs)

     07/20/2021     UPDATE 7.20.21-FINAL PROFESSIONAL FEE APPLICATIONS PENDING. TFR TO BE SUBMITTED AS SOON AS FEES ARE PAID.


                    UPDATE 3.29.21-REMANANT SALE CLOSED. CPA PREPARING FINAL TAX RETURN. FINAL REPORT TO BE SUBMITTED UPON IRS AUDIT DEADLINE.


                    UPDATE 10.13.20-TRUSTEE TO SEEK APPROVAL OF REMNANT ASSET SALE. FINAL TAX RETURN PREPARATION IN PROCESS. SOME CLAIM INQUIRIES
                    OUTSTANDING.


                    ASSETS ARE CASH, EQUIPMENT, INVENTORY AND VEHICLES


                    MAJOR ACTIVITIES:


                    SECURE PROPERTY-DONE-AUCTION CONDUCTED. CASH COLLECTED.
                    SECURE DOCUMENTS AND DATA-DONE--CPA


                    CLAIMS BAR DATE SET: 1.10.20
                    CLAIMS REVIEW DATE: 7.27.20
                    CLAIMS OBJECTIONS FILED DATE:
                    FINAL ALLOWANCE DATE: Outstanding 4, 9 and 29 as of 7.27.20


                    TAX RETURN 505 LETTER SENT DATE: 5.3.21 IRS Form 1041S and prompt determination letter faxed to IRS and mailed to Ogen UT for filing. All K-1s mailed.
                    PROMPT DETERMINATION RECEIVED DATE:


                    PREFERENCE/FRAUDULENT TRANSFER REVIEW


                    TFR PREPARED AND SENT TO UST DATE: 7.22.21
                    TFR APPROVED AND FILED DATE:
                    FEE APPLICATIONS FILED DATE:
                    TFR FINAL AND CHECKS MAILED DATE:
                    ZERO BALANCE DATE:
                    TDR SENT TO UST DATE:
                    TDR FILED DATE:
                                       Case 19-45206-elm7 Doc 55 Filed 08/26/21
                                                                            FORM 1
                                                                                  Entered 08/26/21 18:40:26                                 Page 6 of 22
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                    Page No:    4              Exhibit A
                                                                              ASSET CASES

Case No.:                  19-45206-ELM                                                                                            Trustee Name:                              Shawn K. Brown
Case Name:                 SYNERGY FABRICATION, INC.                                                                               Date Filed (f) or Converted (c):           12/30/2019 (f)
For the Period Ending:     7/22/2021                                                                                               §341(a) Meeting Date:                      02/26/2020
                                                                                                                                   Claims Bar Date:                           06/02/2020

                               1                                 2                          3                              4                        5                                         6

                       Asset Description                       Petition/             Estimated Net Value                Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                       Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                    Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                   Less Liens, Exemptions,
                                                                                      and Other Costs)

Initial Projected Date Of Final Report (TFR):   06/30/2022                 Current Projected Date Of Final Report (TFR):       09/30/2021               /s/ SHAWN K. BROWN
                                                                                                                                                        SHAWN K. BROWN
                                         Case 19-45206-elm7 Doc 55 Filed 08/26/21
                                                                              FORMEntered
                                                                                   2      08/26/21 18:40:26                                             Page 7 of Page
                                                                                                                                                                  22 No: 1                   Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          19-45206-ELM                                                                                        Trustee Name:                      Shawn K. Brown
 Case Name:                        SYNERGY FABRICATION, INC.                                                                           Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***4695                                                                                          Checking Acct #:                  ******5206
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:
For Period Beginning:              12/30/2019                                                                                          Blanket bond (per case limit):     $300,000.00
For Period Ending:                 7/22/2021                                                                                           Separate bond (if applicable):

       1                2                                  3                                           4                                                      5              6                      7

   Transaction       Check /                             Paid to/             Description of Transaction                                Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                          Received From                                                                    Tran Code             $               $


01/18/2020            (2)      SYNERGY FABRICATION, INC.              Home Savings Bank funds                                           1129-000           $32,860.62                               $32,860.62
02/13/2020            (3)      STRIDE BANK                            Debtor bank funds turned over.                                    1129-000            $2,528.17                               $35,388.79
03/10/2020                     ROSEN SYSTEMS, INC.                    Auction proceeds                                                     *              $352,716.39                              $388,105.18
                      {7}                                             Combination of Inventory of $102,980.69            $195,455.07    1129-000                                                   $388,105.18
                                                                      and all other machinery and equipment
                                                                      $92,474.38. Schedules were ambiguous
                                                                      concerning the machinery and equipment
                                                                      category.
                      {8}                                                                                                  $2,007.00    1129-000                                                   $388,105.18
                      {9}                                                                                                  $1,003.00    1129-000                                                   $388,105.18
                      {11}                                                                                                 $9,000.32    1129-000                                                   $388,105.18
                      {13}                                                                                               $145,251.00    1129-000                                                   $388,105.18
03/26/2020           2001      Hal Allen Family, LP                   Order Dkt # 26                                                    4210-000                             $82,157.69            $305,947.49
04/21/2020           2002      Rosen Systems, Inc.                    Order Dkt # 32                                                    3620-000                             $17,303.95            $288,643.54
05/05/2020                     ROSEN SYSTEMS, INC.                    Refund of overpayment of expenses. Order ECF no 32                3620-000                                 ($175.17)         $288,818.71
                                                                      and Fee application mistakenly overstated the expenses.
05/18/2020            (14)     NORTHWESTERN MUTUAL                    Policy refund                                                     1290-000              $82.72                               $288,901.43
08/31/2020                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $421.30           $288,480.13
09/30/2020                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $420.69           $288,059.44
10/30/2020                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $420.07           $287,639.37
11/20/2020                     Clerk of the U.S. Bankrupptcy Court    Filing fee Motion to Sell remnant assets                          2700-000                                 $181.00           $287,458.37
                               Northern District of Texas
11/30/2020                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $419.39           $287,038.98
12/18/2020            (15)     OAK POINT PARTNERS                     Remnant sale proceeds                                             1229-000            $5,000.00                              $292,038.98
12/31/2020                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $421.74           $291,617.24
01/29/2021                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $425.26           $291,191.98
02/26/2021                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $424.64           $290,767.34
03/31/2021                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $424.02           $290,343.32
04/30/2021                     Independent Bank                       Account Analysis Charge                                           2600-000                                 $423.40           $289,919.92

                                                                                                                                       SUBTOTALS          $393,187.90       $103,267.98
                                         Case 19-45206-elm7 Doc 55 Filed 08/26/21
                                                                              FORMEntered
                                                                                   2      08/26/21 18:40:26                                           Page 8 of Page
                                                                                                                                                                22 No: 2                       Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         19-45206-ELM                                                                                       Trustee Name:                         Shawn K. Brown
 Case Name:                       SYNERGY FABRICATION, INC.                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:            **-***4695                                                                                         Checking Acct #:                      ******5206
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:
For Period Beginning:             12/30/2019                                                                                         Blanket bond (per case limit):        $300,000.00
For Period Ending:                7/22/2021                                                                                          Separate bond (if applicable):

       1                2                                 3                                           4                                                    5                   6                      7

   Transaction       Check /                            Paid to/              Description of Transaction                              Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                         Received From                                                                   Tran Code            $                   $


05/28/2021                     Independent Bank                        Account Analysis Charge                                        2600-000                                      $422.79          $289,497.13
06/30/2021                     Independent Bank                        Account Analysis Charge                                        2600-000                                      $422.17          $289,074.96
07/06/2021            (16)     NATIONAL TUBE SUPPLY CO.                Unscheduled refund                                             1290-000             $990.97                                   $290,065.93
07/21/2021           2003      Lain Faulkner & Co.                     Order ECF 50                                                   3410-000                                 $14,233.50            $275,832.43
07/21/2021           2004      Lain Faulkner & Co.                     Order ECF 50                                                   3420-000                                       $18.43          $275,814.00
07/21/2021           2005      The Law Office of Shawn K. Brown PLLC   Order ECF 51                                                   3110-000                                     $4,812.50         $271,001.50

                                                                                        TOTALS:                                                         $394,178.87           $123,177.37            $271,001.50
                                                                                            Less: Bank transfers/CDs                                          $0.00                 $0.00
                                                                                        Subtotal                                                        $394,178.87           $123,177.37
                                                                                            Less: Payments to debtors                                         $0.00                 $0.00
                                                                                        Net                                                             $394,178.87           $123,177.37



                     For the period of 12/30/2019 to 7/22/2021                                                    For the entire history of the account between 01/10/2020 to 7/22/2021

                     Total Compensable Receipts:                       $394,178.87                                Total Compensable Receipts:                               $394,178.87
                     Total Non-Compensable Receipts:                         $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $394,178.87                                Total Comp/Non Comp Receipts:                             $394,178.87
                     Total Internal/Transfer Receipts:                       $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $123,177.37                                Total Compensable Disbursements:                          $123,177.37
                     Total Non-Compensable Disbursements:                    $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $123,177.37                                Total Comp/Non Comp Disbursements:                        $123,177.37
                     Total Internal/Transfer Disbursements:                  $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                        Case 19-45206-elm7 Doc 55 Filed 08/26/21
                                                                             FORMEntered
                                                                                  2      08/26/21 18:40:26                                    Page 9 of Page
                                                                                                                                                        22 No: 3                      Exhibit B
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         19-45206-ELM                                                                                Trustee Name:                         Shawn K. Brown
Case Name:                       SYNERGY FABRICATION, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***4695                                                                                  Checking Acct #:                      ******5206
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            12/30/2019                                                                                  Blanket bond (per case limit):        $300,000.00
For Period Ending:               7/22/2021                                                                                   Separate bond (if applicable):

      1                 2                                3                                       4                                                 5                   6                     7

  Transaction        Check /                         Paid to/            Description of Transaction                           Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET               ACCOUNT
                                                                                   TOTAL - ALL ACCOUNTS                               NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                               $394,178.87          $123,177.37             $271,001.50




                     For the period of 12/30/2019 to 7/22/2021                                            For the entire history of the case between 12/30/2019 to 7/22/2021

                     Total Compensable Receipts:                  $394,178.87                             Total Compensable Receipts:                               $394,178.87
                     Total Non-Compensable Receipts:                    $0.00                             Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                $394,178.87                             Total Comp/Non Comp Receipts:                             $394,178.87
                     Total Internal/Transfer Receipts:                  $0.00                             Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:             $123,177.37                             Total Compensable Disbursements:                          $123,177.37
                     Total Non-Compensable Disbursements:               $0.00                             Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:           $123,177.37                             Total Comp/Non Comp Disbursements:                        $123,177.37
                     Total Internal/Transfer Disbursements:             $0.00                             Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                          /s/ SHAWN K. BROWN
                                                                                                                          SHAWN K. BROWN
                                           Case 19-45206-elm7 Doc 55 Filed 08/26/21                          Entered 08/26/21 18:40:26              Page 10 of 22
                                                                                             CLAIM ANALYSIS REPORT                                          Page No: 1               Exhibit C


   Case No.                       19-45206-ELM                                                                                            Trustee Name:             Shawn K. Brown
   Case Name:                     SYNERGY FABRICATION, INC.                                                                               Date:                     7/22/2021
   Claims Bar Date:               06/02/2020

 Claim                Creditor Name           Claim           Claim Class          Claim         Uniform     Scheduled     Claim       Amount         Amount         Interest        Tax            Net
  No.:                                        Date                                 Status       Tran Code     Amount      Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                                  Balance

          SHAWN K. BROWN                    01/14/2020   Trustee Expenses         Allowed        2200-000         $0.00     $449.22      $449.22            $0.00         $0.00         $0.00       $449.22
          P.O. Box 93749
          Southlake TX 76092
          ROSEN SYSTEMS, INC.               01/16/2020   Auctioneer for           Allowed        3620-000         $0.00   $17,128.78   $17,128.78      $17,128.78         $0.00         $0.00         $0.00
                                                         Trustee Expenses
         2323 Langford
         Dallas TX 75208
Claim Notes: Order Dkt # 32
          THE LAW OFFICE OF                 01/17/2020   Attorney for Trustee     Allowed        3110-000         $0.00    $4,812.50    $4,812.50       $4,812.50         $0.00         $0.00         $0.00
          SHAWN K. BROWN                                 Fees (Trustee
          PLLC
           PO Box 93749
           Southlake TX 76092
          LAIN FAULKNER & CO.               03/17/2020   Accountant for           Allowed        3410-000         $0.00   $14,233.50   $14,233.50      $14,233.50         $0.00         $0.00         $0.00
                                                         Trustee Fees (Other
          Lain Faulkner & Co.
          400 N. St. Paul St., Suite 600
          Dallas TX 75201
          LAIN FAULKNER & CO.               03/17/2020   Accountant for           Allowed        3420-000         $0.00      $18.43       $18.43          $18.43          $0.00         $0.00         $0.00
                                                         Trustee Expenses (Ot
          Lain Faulkner & Co.
          400 N. St. Paul St., Suite 600
          Dallas TX 75201
          HAL ALLEN FAMILY, LP              03/26/2020   Personal Prop &          Allowed        4210-000         $0.00   $86,354.24   $82,157.69      $82,157.69         $0.00         $0.00         $0.00
                                                         Intang - Consensual
         c/o Brandon Jones
         Bonds Ellis et al.
         420 Throckmorton
         Suite 1000
         Fort Worth TX 76008
Claim Notes: Order Dkt # 17
                Pro rata share of auction expenses of $4,196.55 deducted from claim payment per order.
        SHAWN K. BROWN                      07/22/2021 Trustee                      Allowed       2100-000        $0.00   $22,958.94   $22,958.94          $0.00          $0.00         $0.00    $22,958.94
                                                         Compensation
         P.O. Box 93749
         Southlake TX 76092
                                     Case 19-45206-elm7 Doc 55 Filed 08/26/21                  Entered 08/26/21 18:40:26               Page 11 of 22
                                                                                  CLAIM ANALYSIS REPORT                                      Page No: 2               Exhibit C


  Case No.                      19-45206-ELM                                                                                 Trustee Name:           Shawn K. Brown
  Case Name:                    SYNERGY FABRICATION, INC.                                                                    Date:                   7/22/2021
  Claims Bar Date:              06/02/2020

 Claim               Creditor Name       Claim           Claim Class    Claim       Uniform    Scheduled      Claim       Amount         Amount       Interest        Tax            Net
  No.:                                   Date                           Status     Tran Code    Amount       Amount       Allowed         Paid                                    Remaining
                                                                                                                                                                                   Balance

      1   JET SPECIALTY, INC.          01/09/2020   General Unsecured   Allowed     7100-000     $9,257.20    $9,257.20    $9,257.20         $0.00         $0.00         $0.00      $9,257.20
                                                    726(a)(2)
         211 Market Ave
         Boerne TX 78006-3050
Claim Notes: Allow
      2 BAXTER BAILEY &                01/22/2020   General Unsecured   Allowed     7100-000    $29,250.00   $29,250.00   $29,250.00         $0.00         $0.00         $0.00    $29,250.00
        ASSOCIATES, INC.                            726(a)(2)
         1630 Goodman Rd. E
         Suite 1
         Southaven MS 38671
Claim Notes: Allow
      3 HAIGOOD &                      01/22/2020   General Unsecured   Allowed     7100-000     $8,189.94    $8,416.96    $8,416.96         $0.00         $0.00         $0.00      $8,416.96
        CAMPBELL, LLC                               726(a)(2)
         P.O. Box 1066
         Archer City TX 76351
Claim Notes: Allow
      4 EULER HERMES N.A AS            01/28/2020   General Unsecured   Allowed     7100-000    $15,269.00   $19,320.00   $19,320.00         $0.00         $0.00         $0.00    $19,320.00
        AGENT FOR                                   726(a)(2)
        WILLBANKS METALS,
        INC.
         800 Red Brook Blvd, #400C
         Owings Mills MD 21117
Claim Notes: Allow
      5 ATMOS ENERGY                   02/06/2020   General Unsecured   Allowed     7100-000      $131.92      $446.61      $446.61          $0.00         $0.00         $0.00       $446.61
        CORPORATION                                 726(a)(2)
         Attn: Bankruptcy Group
         PO Box 650205
         Dallas TX 75265-0205
Claim Notes: Allow
      6 PREMIUM WELD                   03/10/2020   General Unsecured   Allowed     7100-000    $49,630.34   $45,730.34   $45,730.34         $0.00         $0.00         $0.00    $45,730.34
        SERVICES, INC.                              726(a)(2)
         PO Box 422
         Santo TX 76472
Claim Notes: Allow
      7 INDUSTRIAL                     03/10/2020   General Unsecured   Allowed     7100-000    $11,673.79   $11,673.79   $11,673.79         $0.00         $0.00         $0.00     $11,673.79
        REFRACTORY                                  726(a)(2)
         2300 S Main St
         Fort Worth TX 76110-2705
Claim Notes: Allow
                                       Case 19-45206-elm7 Doc 55 Filed 08/26/21                    Entered 08/26/21 18:40:26                 Page 12 of 22
                                                                                      CLAIM ANALYSIS REPORT                                        Page No: 3               Exhibit C


  Case No.                        19-45206-ELM                                                                                     Trustee Name:           Shawn K. Brown
  Case Name:                      SYNERGY FABRICATION, INC.                                                                        Date:                   7/22/2021
  Claims Bar Date:                06/02/2020

 Claim               Creditor Name         Claim           Claim Class     Claim        Uniform    Scheduled      Claim        Amount          Amount       Interest        Tax            Net
  No.:                                     Date                            Status      Tran Code    Amount       Amount        Allowed          Paid                                    Remaining
                                                                                                                                                                                         Balance

      8   SERVICE WASTE, INC.            03/10/2020   General Unsecured    Allowed      7100-000     $2,072.85     $1,883.59     $1,883.59         $0.00         $0.00         $0.00      $1,883.59
                                                      726(a)(2)
         PO Box 1195
         Fort Worth TX 76101-1195
Claim Notes: Allow
      9   WILLBANKS METALS               03/10/2020   General Unsecured   Withdrawn     7100-000         $0.00    $19,320.00         $0.00         $0.00         $0.00         $0.00          $0.00
                                                      726(a)(2)
         1155 NE 28th St
         Fort Worth TX 76106-7241
Claim Notes: Withdrawn ECF# 36
     10 BLAYLOCK GASKET &                03/10/2020   General Unsecured    Allowed      7100-000     $3,862.28     $3,862.28     $3,862.28         $0.00         $0.00         $0.00      $3,862.28
        PACKING                                       726(a)(2)
         3213 Ramona Dr
         Fort Worth TX 76116-5137
Claim Notes: Allow
     11 SYNERGY                          03/10/2020   General Unsecured   Amended       7100-000    $12,600.00    $12,600.00         $0.00         $0.00         $0.00         $0.00          $0.00
        FABRICATION                                   726(a)(2)
         PO BOX 4303
         TULSA OK 74159
Claim Notes: Amended by 35
     12   BOB DAVIS SALES, INC.          03/11/2020   General Unsecured    Allowed      7100-000     $1,760.45     $1,760.45     $1,760.45         $0.00         $0.00         $0.00      $1,760.45
                                                      726(a)(2)
         214 E. Danville Street
         Kilgore TX 75662
Claim Notes: Allow
     13 AMERICAN PIPING                  03/11/2020   General Unsecured    Allowed      7100-000   $203,049.62   $203,049.62   $203,049.62         $0.00         $0.00         $0.00    $203,049.62
        PRODUCTS, INC.                                726(a)(2)
         825 Maryville Centre Dr Ste 310
         Chesterfield MO 63017
Claim Notes: Allow
     14   BAKER TANKHEAD                 03/11/2020   General Unsecured    Allowed      7100-000    $27,613.00    $27,613.00    $27,613.00         $0.00         $0.00         $0.00     $27,613.00
                                                      726(a)(2)
         10405 North Fwy
         Fort Worth TX 76177-7127
Claim Notes: Allow
                                        Case 19-45206-elm7 Doc 55 Filed 08/26/21                 Entered 08/26/21 18:40:26                 Page 13 of 22
                                                                                    CLAIM ANALYSIS REPORT                                        Page No: 4               Exhibit C


  Case No.                        19-45206-ELM                                                                                   Trustee Name:           Shawn K. Brown
  Case Name:                      SYNERGY FABRICATION, INC.                                                                      Date:                   7/22/2021
  Claims Bar Date:                06/02/2020

 Claim               Creditor Name         Claim           Claim Class     Claim      Uniform    Scheduled      Claim        Amount          Amount       Interest        Tax            Net
  No.:                                     Date                            Status    Tran Code    Amount       Amount        Allowed          Paid                                    Remaining
                                                                                                                                                                                       Balance

     15 FRISA FORJADOS S.A.              03/11/2020   General Unsecured   Allowed     7100-000         $0.00   $448,880.00   $448,880.00         $0.00         $0.00         $0.00    $448,880.00
        DE C.V.                                       726(a)(2)
         819 Crossbridge Drive
         Spring TX 77373
Claim Notes: Allow
     16 FORT WORTH F&D                   03/12/2020   General Unsecured   Allowed     7100-000   $244,012.00   $244,012.00   $244,012.00         $0.00         $0.00         $0.00    $244,012.00
        HEAD COMPANY                                  726(a)(2)
         3040 Peden Road
         Fort Worth TX 76179-7617
Claim Notes: Allow
     17   MERDECA, LLC                   03/13/2020   General Unsecured   Allowed     7100-000   $105,385.50   $105,385.50   $105,385.50         $0.00         $0.00         $0.00    $105,385.50
                                                      726(a)(2)
         PO Box 217
         Hinton OK 73047
Claim Notes: Allow
     18 CAMINO NATURAL                   03/16/2020   General Unsecured   Allowed     7100-000   $127,136.00   $127,136.00   $127,136.00         $0.00         $0.00         $0.00    $127,136.00
        RESOURCES LLC                                 726(a)(2)
         Att Mark Brown
         1401 17th Street, Suite 1000
         Suite 500
         Denver CO 80202
Claim Notes: Updated pay address
                Allow
    19 PRESTIGE VALVE &                  03/16/2020   General Unsecured   Amended     7100-000    $40,998.35    $40,998.35         $0.00         $0.00         $0.00         $0.00          $0.00
        SUPPLY, LLC                                   726(a)(2)
         PO Box 4303
         Tulsa OK 74159
Claim Notes: Amended by #36
     20 TRIPLE S STEEL                   03/18/2020   General Unsecured   Allowed     7100-000    $45,361.95    $45,361.95    $45,361.95         $0.00         $0.00         $0.00     $45,361.95
        HOLDINGS, INC.                                726(a)(2)
         11310 West Little York
         Houston TX 77041
Claim Notes: Allow
     21 SAIA MOTOR FREIGHT               03/20/2020   General Unsecured   Allowed     7100-000      $288.92       $288.92       $288.92          $0.00         $0.00         $0.00       $288.92
        LINE LLC                                      726(a)(2)
         PO Box A Station 1
         Houma LA 70363
Claim Notes: Allow
                                     Case 19-45206-elm7 Doc 55 Filed 08/26/21                   Entered 08/26/21 18:40:26                 Page 14 of 22
                                                                                   CLAIM ANALYSIS REPORT                                        Page No: 5               Exhibit C


  Case No.                      19-45206-ELM                                                                                    Trustee Name:           Shawn K. Brown
  Case Name:                    SYNERGY FABRICATION, INC.                                                                       Date:                   7/22/2021
  Claims Bar Date:              06/02/2020

 Claim               Creditor Name        Claim           Claim Class    Claim       Uniform    Scheduled      Claim        Amount          Amount       Interest        Tax            Net
  No.:                                    Date                           Status     Tran Code    Amount       Amount        Allowed          Paid                                    Remaining
                                                                                                                                                                                      Balance

     22 WILLIAMS SCOTSMAN               03/22/2020   General Unsecured   Allowed     7100-000    $15,269.00    $15,541.39    $15,541.39         $0.00         $0.00         $0.00     $15,541.39
        INC.                                         726(a)(2)
         PO Box 91975
         Chicago IL 60693
Claim Notes: Updated payment address
                Allow
    23 GAS AND SUPPLY                   03/23/2020   General Unsecured   Allowed     7100-000    $93,949.36    $97,536.26    $97,536.26         $0.00         $0.00         $0.00     $97,536.26
        NORTH TEXAS, LLC                             726(a)(2)
         Lisa Gintz
         4709 Bluebonnet Blvd., Suite A
         Baton Rouge LA 70809
Claim Notes: Allow
     24 ALLENDORPH                      03/31/2020   General Unsecured   Allowed     7100-000   $353,476.28   $353,476.28   $353,476.28         $0.00         $0.00         $0.00    $353,476.28
        SPECIALTIES, INC.                            726(a)(2)
         201 Stanton Rd
         Broussard LA 70518-3430
Claim Notes: Allow
     25 MEWBOURNE OIL                   04/21/2020   General Unsecured   Allowed     7100-000    $98,850.00   $100,500.00   $100,500.00         $0.00         $0.00         $0.00    $100,500.00
        COMPANY                                      726(a)(2)
         c/o Reagan L. Butts
         3620 Old Bullard Rd.
         Tyler TX 75701
Claim Notes: Updated pay address
                Allow
    26 AIR POWER SALES &                04/27/2020   General Unsecured   Allowed     7100-000    $24,158.00    $34,155.00    $34,155.00         $0.00         $0.00         $0.00     $34,155.00
        SERVICE                                      726(a)(2)
         823 West Marshall Ave
         Longview TX 75601
Claim Notes: Pay address
                Allow
    27 CNA COMMERCIAL                   05/11/2020   General Unsecured   Allowed     7100-000         $0.00    $10,113.15    $10,113.15         $0.00         $0.00         $0.00     $10,113.15
        INSURANCE                                    726(a)(2)
         23453 Network Place
         Chicago IL 60673
Claim Notes: Updated pay address
                Allow
                                        Case 19-45206-elm7 Doc 55 Filed 08/26/21                      Entered 08/26/21 18:40:26               Page 15 of 22
                                                                                         CLAIM ANALYSIS REPORT                                      Page No: 6               Exhibit C


  Case No.                      19-45206-ELM                                                                                        Trustee Name:           Shawn K. Brown
  Case Name:                    SYNERGY FABRICATION, INC.                                                                           Date:                   7/22/2021
  Claims Bar Date:              06/02/2020

 Claim               Creditor Name         Claim           Claim Class        Claim        Uniform    Scheduled      Claim       Amount         Amount       Interest        Tax            Net
  No.:                                     Date                               Status      Tran Code    Amount       Amount       Allowed         Paid                                    Remaining
                                                                                                                                                                                          Balance

     28   TEXAS COMPTROLLER              05/13/2020   Priority Claims of     Amended       5800-000    $10,531.97    $9,659.06        $0.00         $0.00         $0.00         $0.00         $0.00
                                                      Governmental Units -
                                                      507(a)(8)
         Revenue Accounting
         Division-Att: Bankruptcy
         PO Box 13528
         Austin TX 78711
Claim Notes: Updated pay address
                Amended
    28a COMPTROLLER OF                   05/13/2020   General Unsecured       Allowed      7100-000    $10,531.97    $1,881.47    $1,881.47         $0.00         $0.00         $0.00     $1,881.47
        PUBLIC ACCOUNTS                               726(a)(2)
         Revenue Accounting Division:
         Att. Bankruptcy
         PO Box 13528
         Austin TX 78711
Claim Notes: Updated pay address
                Penalty portion
                Allow
   28A COMPTROLLER OF                    05/13/2020   Priority Claims of      Allowed      5800-000         $0.00   $33,626.67   $33,626.67         $0.00         $0.00         $0.00    $33,626.67
        PUBLIC ACCOUNTS                               Governmental Units -
                                                      507(a)(8)
         C/O Office of the Attorney
         General
         Bankruptcy - Collections Division
         MC-008
         PO Box 12548
         Austin TX 78711-2548
Claim Notes: (28-1) Franchise Tax Ch. 171(28-2) Franchise Tax Ch. 171
     29   COMPTROLLER OF                 05/13/2020   Priority Claims of     Withdrawn     5800-000    $10,531.97   $15,574.45        $0.00         $0.00         $0.00         $0.00         $0.00
          PUBLIC ACCOUNTS                             Governmental Units -
                                                      507(a)(8)
         Revenue Accounting Division:
         Att. Bankruptcy
         PO Box 13528
         Austin TX 78711
Claim Notes: (29-1) Sales and Use Tax Ch. 151 (321, 322, 323)
                Updated pay address
                Estimated
                Withdrawn 10.20.20
                                      Case 19-45206-elm7 Doc 55 Filed 08/26/21                    Entered 08/26/21 18:40:26                 Page 16 of 22
                                                                                     CLAIM ANALYSIS REPORT                                        Page No: 7               Exhibit C


  Case No.                      19-45206-ELM                                                                                      Trustee Name:           Shawn K. Brown
  Case Name:                    SYNERGY FABRICATION, INC.                                                                         Date:                   7/22/2021
  Claims Bar Date:              06/02/2020

 Claim               Creditor Name        Claim           Claim Class     Claim        Uniform    Scheduled      Claim        Amount          Amount       Interest        Tax            Net
  No.:                                    Date                            Status      Tran Code    Amount       Amount        Allowed          Paid                                    Remaining
                                                                                                                                                                                        Balance

    29a COMPTROLLER OF                    05/13/2020 General Unsecured   Withdrawn     7100-000         $0.00       $52.00          $0.00         $0.00         $0.00         $0.00          $0.00
        PUBLIC ACCOUNTS                              726(a)(2)
         C/O Office of the Attorney
         General
         Bankruptcy - Collections Division
         MC-008
         PO Box 12548
         Austin TX 78711-2548
Claim Notes: (29-1) Sales and Use Tax Ch. 151 (321, 322, 323)
                Withdrawn ECF # 34 10.20.20
    30 GREENES ENERGY                     05/28/2020 General Unsecured    Allowed      7100-000    $34,179.87    $34,176.87    $34,176.87         $0.00         $0.00         $0.00     $34,176.87
        GROUP, LLC                                   726(a)(2)
         11757 Katy Freeway, Suite 700
         Houston TX 77079
Claim Notes: Updated pay address
                Allow
    31 BONDED INSPECTIONS,                05/29/2020 General Unsecured    Allowed      7100-000   $185,126.99   $199,434.35   $199,434.35         $0.00         $0.00         $0.00    $199,434.35
        INC.                                         726(a)(2)
         Steve fFain, President
         10817 Sanden Drive
         Dallas TX 75238
Claim Notes: Updated pay address
                Allow
    32 LYNCO FLANGE &                     05/29/2020 General Unsecured    Allowed      7100-000   $142,340.63   $142,340.63   $142,340.63         $0.00         $0.00         $0.00    $142,340.63
        FITTING, INC.                                726(a)(2)
         c/o Dunwoody Law Firm PLLC
         2500 Tanglewilde Suite 150
         Houston TX 77063
Claim Notes: Allow
     33 MCNABB EQUIPMENT               06/02/2020    General Unsecured    Allowed      7100-000    $15,000.00    $15,000.00    $15,000.00         $0.00         $0.00         $0.00     $15,000.00
        SERVICES, LLC                                726(a)(2)
         c/o Meagan Martin Powers
         Martin Powers & Counsel, PLLC
         600 E. John Carpenter Fwy.,
         Suite 234
         Irving TX 75062
Claim Notes: Allow
                                      Case 19-45206-elm7 Doc 55 Filed 08/26/21                   Entered 08/26/21 18:40:26                     Page 17 of 22
                                                                                    CLAIM ANALYSIS REPORT                                              Page No: 8               Exhibit C


  Case No.                      19-45206-ELM                                                                                         Trustee Name:             Shawn K. Brown
  Case Name:                    SYNERGY FABRICATION, INC.                                                                            Date:                     7/22/2021
  Claims Bar Date:              06/02/2020

 Claim               Creditor Name         Claim           Claim Class    Claim       Uniform    Scheduled        Claim          Amount          Amount         Interest        Tax            Net
  No.:                                     Date                           Status     Tran Code    Amount         Amount          Allowed          Paid                                      Remaining
                                                                                                                                                                                             Balance

     34 SOUTHWEST METAL                    07/06/2020 General Unsecured   Allowed     7100-000   $145,256.16    $146,569.56     $146,569.56            $0.00         $0.00         $0.00    $146,569.56
        TREATING CORP.                                   726(a)(2)
         PO Box 6270
         Fort Worth TX 76115
Claim Notes: Updated pay address
                Original POC filed as a pleading Jan 8, 2020
                Allow
    35 FLAMECO INDUSTRIES                  07/20/2020 General Unsecured   Allowed     7100-000    $12,600.00     $12,600.00      $12,600.00            $0.00         $0.00         $0.00     $12,600.00
                                                         726(a)(2)
         PO BOX 4303
         TULSA OK 74159
Claim Notes: Amends 11
                Allow
    36 PRESTIGE VALVE &                    07/20/2020 General Unsecured   Allowed     7100-000    $40,998.35     $40,998.35      $40,998.35            $0.00         $0.00         $0.00     $40,998.35
        SUPPLY, LLC                                      726(a)(2)
         PO Box 863
         Haslet TX 76052
Claim Notes: Amends 19 to add proper name of claimant.
                Allow
                                                                                                               $2,815,437.66   $2,713,037.25     $118,350.90         $0.00        $0.00 $2,594,686.35
                                     Case 19-45206-elm7 Doc 55 Filed 08/26/21        Entered 08/26/21 18:40:26             Page 18 of 22
                                                                    CLAIM ANALYSIS REPORT                                                Page No: 9                 Exhibit C


Case No.                      19-45206-ELM                                                                           Trustee Name:               Shawn K. Brown
Case Name:                    SYNERGY FABRICATION, INC.                                                              Date:                       7/22/2021
Claims Bar Date:              06/02/2020


      CLAIM CLASS SUMMARY TOTALS

                                             Claim Class               Claim            Amount         Amount                 Interest                Tax                  Net
                                                                      Amount            Allowed         Paid                                                            Remaining
                                                                                                                                                                         Balance


           Accountant for Trustee Expenses (Ot                             $18.43            $18.43        $18.43                    $0.00                  $0.00                 $0.00

           Accountant for Trustee Fees (Other                          $14,233.50        $14,233.50     $14,233.50                   $0.00                  $0.00                 $0.00

           Attorney for Trustee Fees (Trustee                           $4,812.50         $4,812.50      $4,812.50                   $0.00                  $0.00                 $0.00

           Auctioneer for Trustee Expenses                             $17,128.78        $17,128.78     $17,128.78                   $0.00                  $0.00                 $0.00

           General Unsecured 726(a)(2)                               $2,610,621.87     $2,537,651.52        $0.00                    $0.00                  $0.00       $2,537,651.52

           Personal Prop & Intang - Consensual                         $86,354.24        $82,157.69     $82,157.69                   $0.00                  $0.00                 $0.00

           Priority Claims of Governmental Units - 507(a)(8)           $58,860.18        $33,626.67         $0.00                    $0.00                  $0.00          $33,626.67

           Trustee Compensation                                        $22,958.94        $22,958.94         $0.00                    $0.00                  $0.00          $22,958.94

           Trustee Expenses                                               $449.22           $449.22         $0.00                    $0.00                  $0.00               $449.22
Case 19-45206-elm7 Doc 55 Filed 08/26/21                  Entered 08/26/21 18:40:26              Page 19 of 22



                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           19-45206-ELM7
Case Name:          SYNERGY FABRICATION, INC.
Trustee Name:       Shawn K. Brown

                                                                Balance on hand:                    $271,001.50


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim              Proposed
                                                                Amount of      Payments to              Amount
                                                                   Claim             Date
              Hal Allen Family, LP           $86,354.24         $82,157.69          $82,157.69               $0.00


                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                      $271,001.50

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim              Proposed
                                                                Requested      Payments to             Payment
                                                                                     Date
Shawn K. Brown, Trustee Fees                                    $22,958.94              $0.00         $22,958.94
Shawn K. Brown, Trustee Expenses                                  $449.22               $0.00            $449.22
The Law Office of Shawn K. Brown PLLC,                           $4,812.50           $4,812.50               $0.00
Attorney for Trustee Fees
Lain Faulkner & Co., Accountant for Trustee Fees                $14,233.50          $14,233.50               $0.00
Lain Faulkner & Co., Accountant for Trustee                         $18.43             $18.43                $0.00
Expenses
Rosen Systems, Inc., Auctioneer for Trustee                     $17,128.78          $17,128.78               $0.00
Expenses
Clerk of the U.S. Bankrupptcy Court Northern                      $181.00             $181.00                $0.00
District of Texas, Clerk of the Court Costs


                          Total to be paid for chapter 7 administrative expenses:                    $23,408.16
                                                             Remaining balance:                     $247,593.34

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE




UST Form 101-7-TFR (5/1/2011)
Case 19-45206-elm7 Doc 55 Filed 08/26/21                  Entered 08/26/21 18:40:26           Page 20 of 22



                       Total to be paid to prior chapter administrative expenses:                     $0.00
                                                             Remaining balance:                 $247,593.34

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $33,626.67 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                          Allowed Amt.           Interim         Proposed
                                                                 of Claim       Payments to        Payment
                                                                                      Date
        28A Comptroller of Public Accounts                     $33,626.67             $0.00       $33,626.67


                                              Total to be paid to priority claims:               $33,626.67
                                                             Remaining balance:                 $213,966.67

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $2,537,651.52 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 8.4 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                          Allowed Amt.           Interim         Proposed
                                                                 of Claim       Payments to         Amount
                                                                                      Date
           1 Jet Specialty, Inc.                                 $9,257.20            $0.00           $780.53
           2 Baxter Bailey & Associates, Inc.                  $29,250.00             $0.00        $2,466.26
           3 Haigood & Campbell, LLC                             $8,416.96            $0.00           $709.68
           4 Euler Hermes N.A as Agent for                     $19,320.00             $0.00        $1,629.00
             Willbanks Metals, Inc.
           5 Atmos Energy Corporation                              $446.61            $0.00            $37.66
           6 Premium Weld Services, Inc.                       $45,730.34             $0.00        $3,855.84
           7 Industrial Refractory                             $11,673.79             $0.00           $984.30
           8 Service Waste, Inc.                                 $1,883.59            $0.00           $158.82
          10 Blaylock Gasket & Packing                           $3,862.28            $0.00           $325.66
          11 synergy fabrication                                     $0.00            $0.00             $0.00
          12 Bob Davis Sales, Inc.                               $1,760.45            $0.00           $148.44
          13 American Piping Products, Inc.                   $203,049.62             $0.00       $17,120.50
          14 Baker Tankhead                                    $27,613.00             $0.00        $2,328.24



UST Form 101-7-TFR (5/1/2011)
Case 19-45206-elm7 Doc 55 Filed 08/26/21                     Entered 08/26/21 18:40:26         Page 21 of 22




          15 Frisa Forjados S.A. DE C.V.                         $448,880.00           $0.00       $37,848.13
          16 Fort Worth F&D Head Company                         $244,012.00           $0.00       $20,574.31
          17 Merdeca, LLC                                        $105,385.50           $0.00        $8,885.77
          18 Camino Natural Resources LLC                        $127,136.00           $0.00       $10,719.70
          19 Prestige Valve & Supply, LLC                               $0.00          $0.00            $0.00
          20 Triple S Steel Holdings, Inc.                        $45,361.95           $0.00        $3,824.77
          21 Saia Motor Freight Line LLC                             $288.92           $0.00           $24.36
          22 Williams Scotsman Inc.                               $15,541.39           $0.00        $1,310.40
          23 Gas and Supply North Texas, LLC                      $97,536.26           $0.00        $8,223.95
          24 Allendorph Specialties, Inc.                        $353,476.28           $0.00       $29,803.99
          25 Mewbourne Oil Company                               $100,500.00           $0.00        $8,473.84
          26 Air Power Sales & Service                            $34,155.00           $0.00        $2,879.84
          27 CNA Commercial Insurance                             $10,113.15           $0.00          $852.71
        28a Comptroller of Public Accounts                         $1,881.47           $0.00          $158.64
          30 Greenes Energy Group, LLC                            $34,176.87           $0.00        $2,881.68
          31 Bonded Inspections, Inc.                            $199,434.35           $0.00       $16,815.67
          32 Lynco Flange & Fitting, Inc.                        $142,340.63           $0.00       $12,001.71
          33 McNabb Equipment Services, LLC                       $15,000.00           $0.00        $1,264.75
          34 Southwest Metal Treating Corp.                      $146,569.56           $0.00       $12,358.28
          35 Flameco Industries                                   $12,600.00           $0.00        $1,062.39
          36 Prestige Valve & Supply, LLC                         $40,998.35           $0.00        $3,456.85


                                Total to be paid to timely general unsecured claims:             $213,966.67
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).



UST Form 101-7-TFR (5/1/2011)
Case 19-45206-elm7 Doc 55 Filed 08/26/21              Entered 08/26/21 18:40:26          Page 22 of 22



        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                      $0.00
                                                          Remaining balance:                       $0.00




UST Form 101-7-TFR (5/1/2011)
